Citation Nr: 9926611	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-05 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of a nasal injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had active service from May 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of August 1996 and July 1997, which declined to reopen a 
previously denied claim for entitlement to service connection 
for residuals of a nasal operation.  However, the veteran 
states that the operation was performed due to an injury to 
the nose; consequently, the issue is more accurately 
characterized as residuals of a nasal injury.


FINDINGS OF FACT

1.  Service connection for a nose operation was denied by the 
RO in January 1948.  

2.  Evidence received since that determination bears 
substantially and directly on the matter in question.  


CONCLUSION OF LAW

The veteran's claim for service connection for a nasal 
disability is reopened by the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for a nose operation was 
denied by the RO in July 1946, and again in January 1948.  
Those decisions are final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104 (1998).  However, if new and material 
evidence is received with respect to a claim which has been 
disallowed, the claim will be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991).  In 
considering whether there is "new and material evidence," 
all evidence submitted since the January 1948 determination 
must be considered.  Evans v. Brown, 9 Vet.App. 27 (1996).  

Subsequent to the RO's denial of the veteran's request to 
reopen the claim, the U.S. Court of Appeals for the Federal 
Circuit issued a decision that altered the standard used to 
determine whether evidence is "new and material."  
Specifically, requirement of a reasonable possibility that 
the new evidence would result in a change in outcome, as set 
forth in Colvin v. Derwinski, 1 Vet.App. 171 (1991), was 
found to be more stringent than, as well as inconsistent 
with, the pertinent regulation.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  According to Hodge, "new and material 
evidence" is defined as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of a 
claim.  38 C.F.R. § 3.156(a) (1998); Hodge.  Accordingly, the 
veteran's claim must be considered pursuant to the Hodge 
standard.  See Karnas v. Derwinski, 1 Vet.App. 308 (1991). 

Evidence of record at the time of the January 1948 rating 
decision consisted of service medical records which included 
a notation on the separation examination, under "history of 
illness or injury," of "NASAL OPERATION 1946."  In 
addition, of record was the veteran's claim, filed in March 
1946, in which he stated that he had undergone a nose 
operation in January 1946 at the Chelsea Naval Hospital.  The 
VA's attempts to obtain the records met with the response 
that although there was no evidence of a nose operation, 
there was evidence that he had sought treatment for a nasal 
condition in January 1946, although the report of the 
treatment itself could not be found.  Based on that evidence, 
the claim was denied.

Evidence received since that time includes records of the 
veteran's hospitalization in St. Vincent's Hospital in March 
1968 for a rhinoseptoplasty.  He complained of difficulty 
breathing, and had a markedly deviated septum to the left, 
and the nasal dorsum was displaced to the left with a large 
hump deformity.  According to the operative report the 
veteran had sustained trauma to the nose "many years" 
earlier.  

In addition, the veteran submitted an affidavit, signed in 
July 1987 by G. M. Shawah, who wrote that he was stationed at 
the Chelsea Naval Hospital in 1946, and he recalled that the 
veteran, whom he had known prior to service, had been 
admitted to the hospital during that period and had undergone 
some type of facial surgery.  Also received subsequent to the 
prior decision were more detailed statements from the veteran 
regarding his inservice nasal injury.  In statements dated in 
June 1997 and April 1998, he indicated that, while onboard 
ship, he had fallen onto his face.  Prior to his discharge 
from service, the nose had been operated on.  However, he 
continued to have trouble with his nose, and has continued to 
suffer from pain and difficulty breathing even after his 
post-service surgery. 

This medical evidence of post-traumatic nasal deformity, 
contentions regarding an injury to the nose in service, and 
lay collaboration of his inservice treatment, is new, and is 
so significant that it must be considered in connection with 
the evidence previously of record.  In this regard, for the 
purpose of determining whether evidence is new and material, 
evidence is presumed credible and accorded full weight; the 
evidence is weighed and credibility assessed after the claim 
is reopened.  Justus v. Principi, 3 Vet.App. 510 (1993).  
Accordingly, the claim is reopened with the submission of new 
and material evidence, and VA must review the claim in light 
of all the evidence, new and old, to determine whether a 
well-grounded claim has been submitted, and, if so, decide 
the issue on the merits.  Elkins v. West, 12 Vet.App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999).  



ORDER

The claim for entitlement to service connection for residuals 
of a nasal injury is reopened by the submission of new and 
material evidence.


REMAND

As indicated above, the next matter for consideration is 
whether the veteran has met his initial obligation of 
submitting evidence of a well-grounded claim; that is, one 
which is plausible.  38 U.S.C.A. § 5107(a) (West 1991); 
Elkins; Winters; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
A well-grounded claim for service connection requires 
competent evidence of (1) current disability; (2) incurrence 
or aggravation of a disease or injury in service; and (3) a 
nexus between the in-service injury or disease and the 
current disability.  Cohen v. Brown, 10 Vet. App. 128, 136 
(1997); Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  In 
general, where the determinative issue involves medical 
etiology, such as to establish a nexus between inservice 
symptoms and current disability, or medical diagnosis, such 
as for a current disability, only medical evidence is 
considered "competent."  Cohen, at 137; Grottveit v. Brown, 
5 Vet.App. 91 (1993).  However, the veteran is competent to 
provide evidence as to an "observable condition."  Falzone 
v. Brown, 8 Vet.App. 398 (1995).  His contentions that he 
injured his nose in service, that he has continued to suffer 
from pain and difficulty breathing since service, and 
continuing to the current time, pertain to observable 
conditions.  When considered with the post-service medical 
evidence of deformity due to remote trauma, the elements of a 
well-grounded claim are satisfied.  Therefore, the Department 
of Veterans Affairs has a statutory obligation to assist him 
in the development of his claim.  38 U.S.C.A. § 5107(a) (West 
1991); Elkins, Winters.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In addition, the veteran should be afforded an 
examination to confirm the extent of current disability of 
the nose, as well as whether the current disability is due to 
inservice injury.  Finally, the RO is advised that the Court 
has found that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet.App. 268 
(1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should notify the appellant 
that he may submit additional evidence and 
argument in support of his claim. 

2.  The veteran should be afforded a VA 
examination to determine the 
manifestations and diagnosis for any 
current nasal disability, and whether the 
current nasal disability is causally 
related to a claimed inservice nasal 
injury.  A detailed history should be 
obtained from the veteran, and the claims 
file, to include the service medical 
records and the records of the 
hospitalization in St. Vincent's in March 
1968, should be reviewed by the examiner 
prior to the examination.  The basis for 
the conclusions reached should be 
provided.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved in 
remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals







